DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's amendment and response dated September 07, 2021 in responding to the Office Action of May 05, 2021 provided in the rejection of all previous pending claims 1-9, 12-13, 15,  and 17-31.
	Claims 1, 6, 9, 13, 15, 17, 20, 26, 28, and 29 have been amended.
No claims have been cancelled.
Claims 32-36 have been newly added.
Thus, claims 1-9, 12-13, 15, and 17-36 are pending for examination.
Allowable Subject Matter
3.	Claims 1-9, 12-13, 15, and 17-36 are allowed, which re-number as 1-32.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…displaying, by the electronic device, at least a portion of the received list of program modules in a user interface; receiving, by the electronic device, a second user input that selects a program module from the list of program modules displayed in the user interface; providing, by the electronic device, selection data to  the server system over the communication network, the selection data indicating the program module selected from the list of program modules by the second user input; after providing the selection data to the server system, receiving, by the electronic device, the selected program 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-9, 12-13, 15, and 17-36 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARINA LEE/Primary Examiner, Art Unit 2192